IN THE
                          TENTH COURT OF APPEALS




                                No. 10-19-00290-CV

                         IN RE RADER WADE GILLELAND



                               Original Proceeding



                           MEMORANDUM OPINION


       Relator Rader Wade Gilleland has filed a motion to dismiss this original

proceeding. The motion is granted, and this original proceeding is dismissed. See TEX.

R. APP. P. 42.1(a)(1).

       Relator’s Motion for Submission to the Court for Ruling, filed on March 23, 2020,

is dismissed as moot.




                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Opinion delivered and filed October 7, 2020
[OT06]




In re Gilleland                               Page 2